CRAWFORD, Judge
(dissenting):
I dissent. The majority erroneously grants standing to an abusive husband who was ordered from his in-law’s house until discharged.
*471FACTS
Appellant and his wife were permitted to move in with his wife’s sister and brother-in-law. However, after appellant physically assaulted his wife, his company commander ordered him to return to the barracks and “not [to] see his wife without an escort ... and that violation of these orders could result in further punishment or discharge.” Additionally, the commander ordered a night curfew starting at 2130 hours. Appellant signed the counseling statement with an acknowledgement that he understood the order. Going to his in-law’s house without an escort would violate the order.
Appellant’s sister-in-law testified that appellant returned to their house two or three times but always after his relatives were in bed. The judge found that these “visits were against the wishes of [the in-laws] and in violation of the commander’s order.” Appellant was told by his in-laws not to return to their house. Appellant’s sister-in-law erroneously thought that his commander knew that he was coming back to the house unescorted. However, on redirect examination by the prosecution, she said that “it was clear” that it was “illegal” for him to be at the house.
Later appellant’s wife called Investigator Gambert, “and [he] told her that her husband wanted her to bring all the electronic equipment that was at the house” to him at the military police station. After this conversation, she collected the items and delivered them to the police station. The delivery of these items is the subject of this dispute.
The military judge found appellant had “no responsibility”; “no control”; “no possessory interest in the home”; and was required to remain in the barracks until discharged. Thus, he had no “reasonable expectation of privacy in the home.”
DISCUSSION
Our standard of review is to “give due deference” to the judge’s findings of fact and accept them “unless ... unsupported by the evidence of record or ... clearly erroneous.” United States v. Burris, 21 MJ 140, 144 (CMA 1985). Questions of law are reviewed de novo. United States v. Ayala, 43 MJ 296, 298 (1995).
The history of the Fourth Amendment is rooted in the effort to prevent the King’s messengers from rummaging through an individual’s private quarters and to prevent customs officials from carrying out warrants issued for an indefinite time period that were not based on probable cause. See Amsterdam, Perspectives On The Fourth Amendment, 58 Minn.L.Rev. 349, 362-63 (1974).
The modern understanding of the Fourth Amendment as interpreted by the courts encompasses the view that where there has been an illegal government search or seizure and an objection by a party with standing, the courts will exclude the evidence unless an exception to the exclusionary rule is applicable. Mil.R.Evid. 311(a), Manual for Courts-Martial, United States (1995 ed.); see also United States v. Sullivan, 42 MJ 360 (1995); United States v. Kaliski, 37 MJ 105 (CMA 1993); United States v. Lopez, 35 MJ 35 (CMA 1992). A search or seizure is not illegal if it is a valid warranted or warrant-less search or seizure. Mil.R.Evid. 311-17. One of the exceptions to the warrant requirement is voluntary consent to the search and seizure. Mil.R.Evid. 314(e). Appellant has not established his standing or the illegality of the search and seizure.
Standing. Mil.R.Evid. 311(a)(2) provides that evidence should not be suppressed unless there is standing by the party objecting. The Supreme Court has stated:
[A]s a general proposition, the issue of standing involves two inquiries; first, whether the proponent of a particular legal right has alleged “injury in fact,” and, second, whether the proponent is asserting his own legal rights and interests rather than basing his claim for relief upon the rights of third parties.
Rakas v. Illinois, 439 U.S. 128, 139, 99 S.Ct. 421, 428, 58 L.Ed.2d 387 (1978); see also United States v. Padilla, 508 U.S. 77, 81-82, 113 S.Ct. 1936, 1939, 123 L.Ed.2d 635 (1993). Standing is designed to vindicate an individual’s personal right to privacy. Individuals have a right to privacy in their freedom of *472movement1 legitimate2 interest in personal property3, and legitimate interest in real property whether they are the owner, lessee, or guest.
Appellant did not lose his standing with regard to his personal property or freedom of movement by being removed from his in-law’s home. However, he did lose his right to object to a search of the in-law’s home because he did not retain any legitimate interest in the home. Certainly an overnight guest with a toothbrush has standing. Minnesota v. Olson, supra (overnight guest present at time of search). However, appellant was not that kind of individual. Appellant had been ordered to return to the barracks and could not return to his in-law’s house without an escort. The fact that he did return was in violation of the order. Additionally, appellant’s in-laws told him not to return to their house. Thus, appellant had no legitimate interest or expectation of privacy in the house, was not present at the time of the search, and did not have a legitimate interest in the stolen property seized. People v. Johnson, 237 Ill.App.3d 860, 178 Ill.Dec. 659, 663, 605 N.E.2d 98, 102 (3 Dist. 1992).
While he . was the target of the search in question, this does not give him standing. Rakas v. Illinois, 439 U.S. 128, 99 S.Ct. 421, 58 L.Ed.2d 387 (1978).
The judge’s findings of fact that appellant had no responsibility and no control and thus no legitimate possessory interest in the house are not clearly erroneous, and the judge did not apply an erroneous rule of law.
Voluntary Consent. Assuming standing, there was “voluntary” consent that was “not the result of duress or coercion, express or implied.” Schneckloth v. Bustamonte, 412 U.S. 218, 248, 93 S.Ct. 2041, 2059, 36 L.Ed.2d 854 (1973). The courts have indicated that deception as to identity or purpose to gain entry does not vitiate an otherwise voluntary consent.4 The issue here centers on a third party’s voluntary consent, that is, appellant’s wife’s consent.
There have been numerous instances of misplaced confidence where the Supreme Court has held that there has not been a violation of the Fourth Amendment. In Lewis v. United States, 385 U.S. 206, 211, 87 S.Ct. 424, 427, 17 L.Ed.2d 312 (1966), an undercover narcotics agent telephoned Lewis about the possibility of purchasing drugs at Lewis’ house. Based on subsequent arrangements, a sale was made at Lewis’ house. Chief Justice Warren, speaking for the Court, rejected the defendant’s argument that the privacy interest in the home required protection because the defendant had “converted” his home “into a commercial center” to transact “unlawful business.” Likewise, in Hoffa v. United States, 385 U.S. 293, 302, 87 S.Ct. at 413-14, 17 L.Ed.2d 374 (1966), the Court held conversations with an undercover agent in a hotel room were not protected by the Fourth Amendment because of “misplaced confidence” that the union official “would not reveal” his statements.
These cases stand for the proposition that an affirmative misrepresentation does not undermine what would otherwise be voluntary consent. The majority seems to disre*473gard Lewis and Hojfa and take the position that deliberate deception is inconsistent with voluntariness.
The Court in Lewis distinguished Gouled v. United States, 255 U.S. 298, 41 S.Ct. 261, 65 L.Ed. 647 (1921). According to the Chief Justice, the government agent in Gouled represented that he was at defendant’s office for “a social visit.” After the defendant left the office, the agent “secretly ransacked” the premises to obtain incriminating papers. Under these circumstances the Court had “no difficulty” finding a Fourth Amendment violation. 385 U.S. at 209-10, 87 S.Ct. at 426. However, here Investigator Gambert did not gain entry to the house or rummage through the items in the house.
The majority’s holding is contrary to most cases involving deception.5 In this case we have a police officer who utilized a successful ploy. Had he been unsuccessful, there was probable cause to seek a warrant to authorize a search of the in-law’s house to look for stolen property.
Certainly there are conflicting values and interests that are highlighted by this case. Public officials should not resort to tactics that violate standards of dignity or the right to privacy. It is unacceptable for police to engage in tactics that would result in coerced consent. The claim-of-authority cases reflect this standard.6 On the other hand, law enforcement officials are tasked with combating crimes committed by individuals who are willing to violate norms expected of citizens in society today. In any event, this case is not an instance of deception to obtain consent for a general exploratory search.7
Here the police had ample probable cause to believe that appellant was involved in criminal activity. Their task was to ferret out crime and gather evidence so that the judicial process may be employed. No undue pressure was placed on appellant’s wife. Gambert only described in generic terms the items to be brought to the police station. He had no right to and indeed did not insist that she come to the police station. Absent any claim that a reasonable person would feel compelled to go to the station house and none is made here, there is no coercion involved. This was not a claim of authority to search by the agent but rather a claim that her husband had asked her to bring the property to the police station. She hung up the phone. No one was there to remind her to bring the property. She had the option, among others, of doing nothing. In effect, her action was an exercise of her own free will. The majority would seem to adopt the “Fox-Hunter’s” argument that suspects must be given a sporting chance. 5 J. Bentham, Rationale of Judicial Evidence 238-41 (1827; 1995 reprint); see also C. Fried, Right and Wrong 54-78 (1978).
Deception does not amount to coercion. Coercion takes place when, under an objective standard, a person would feel compelled to produce the evidence. Colorado v. Connelly, 479 U.S. 157, 107 S.Ct. 515, 93 L.Ed.2d 473 (1986); Schneckloth v. Bustamonte, 412 U.S. 218, 93 S.Ct. 2041, 36 L.Ed.2d 854 (1973). Certainly it would have been preferable for the officer in this case to obtain a search warrant. That clearly would have satisfied the Fourth Amendment. Additionally, had the issue been fully litigated, it may have been established that if the ruse was not successful, the evidence would have been inevitably discovered. See, e.g., United States v. Kozak, 12 MJ 389 (CMA 1982); Mil.R.Evid. 311(b)(2), Drafters’ Analysis, Manual, supra (1995 ed.) at A22-18. Because this case involves a conditional plea of guilty which is being set aside, double jeopardy does not preclude reinstatement of the original charges, see, e.g., United States v. Scott, 437 U.S. 82, 98 S.Ct. 2187, 57 L.Ed.2d *47465 (1978), and establishing application of inevitable discovery to all the items which were the subject of the search and seizure.
Deception is a question of degree and should be scrupulously avoided when it would lead to inducing unreliable evidence. The issue arises in the Fourth Amendment context,8 Fifth Amendment Self-Incrimination Clause,9 or the Due Process Clause of the Fifth Amendment.10 The focus should be on the reliability of the evidence or, even if reliable, the offensiveness of police conduct.
The fact that a police tactic is successful is not an affront to human dignity when the police have probable cause to believe that appellant had stolen property. We should hesitate to use our supervisory power to suppress what is otherwise reliable evidence when there has been no rummaging through the house and the individual who is objecting to the search could not have been legitimately on the premises. There is nothing illegal about outfoxing the criminal and obtaining reliable evidence. Therefore, I would affirm the decision below.

. United States v. Betancur, 24 F.3d 73, 77 (10th Cir.1994). But see State v. Howard, 176 Wis.2d 921, 501 N.W.2d 9 (1993).


. This was addressed in Rakas v. Illinois, 439 U.S. 128, 99 S.Ct. 421, 58 L.Ed.2d 387 (1978):
The Court in Jones was quite careful to note that "wrongful” presence at the scene of a search would not enable a defendant to object to the legality of the search____
439 U.S. at 141 n. 9, 99 S.Ct. at 429.
Obviously, however, a "legitimate” expectation of privacy by definition means more than a subjective expectation of not being discovered. A burglar plying his trade in a summer cabin during the off season may have a thoroughly justified subjective expectation of privacy, but it is not one which the law recognizes as "legitimate.”
439 U.S. at 143 n. 12, 99 S.Ct. at 430 n. 12.


. See, e.g., People v. Tufts, 717 P.2d 485 (Colo. 1986).


. United States v. Wagner, 884 F.2d 1090, 1094-95 (8th Cir.1989) (ruse to enter house); Northside Realty Associates, Inc. v. United States, 605 F.2d 1348, 1354-55 (5th Cir.1979) (approved ruse to gain entry to office); People v. Catania, 427 Mich. 447, 398 N.W.2d 343 (1986) (ruse to enter house).


. See n. 4, supra, and nn. 6, and 7, infra.


. United States v. White, 979 F.2d 539, 542 (7th Cir.1992) ("When the expressed intention to obtain a warrant is genuine, however, and not merely a pretext to induce submission, it does not vitiate consent.”); United States v. Faruolo, 506 F.2d 490, 495 (2d Cir.1974) (ruse of threat to obtain warrant when "well founded” does not vitiate consent); United States v. McClain, 31 MJ 130, 133 (CMA 1990).


. United States v. Dichiarinte, 445 F.2d 126 (7th Cir.1971).


. See, e.g., United States v. Payner, 447 U.S. 727, 735, 100 S.Ct. 2439, 2446, 65 L.Ed.2d 468 (1980) (Supreme Court did not use its supervisory power to suppress evidence surreptitiously stolen from a brief case of a third party not before the Court).


. See, e.g., Moran v. Burbine, 475 U.S. 412, 423-24, 106 S.Ct. 1135, 1141-42, 89 L.Ed.2d 410 (1986) ("Granting that the ‘deliberate or reckless' withholding of information is objectionable as a matter of ethics, such conduct is only relevant to the constitutional validity of a waiver [under Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966),] if it deprives a defendant of knowledge essential to his ability to understand the nature of his rights and the consequences of abandoning them.”); Frazier v. Cupp, 394 U.S. 731, 737, 739, 89 S.Ct. 1420, 1423-24, 1425, 22 L.Ed.2d 684 (1969) (Justice Marshall, writing for the majorily, upheld the voluntariness of the confession even though the suspect was falsely told that his accomplice had confessed.).
In On Lee v. United States, 343 U.S. 747, 751-752, 72 S.Ct. 967, 970-71, 96 L.Ed. 1270 (1952), the issue was similar to the issue here. The Supreme Court summarily concluded that "Chin Poy entered a place of business with the consent, if not by the implied invitation, of” On Lee and that "the claim that Chin Poy's entrance was a trespass because consent to his entry was obtained by fraud must be rejected."


. See, e.g., in United States v. Russell, 411 U.S. 423, 435, 93 S.Ct. 1637, 1644, 36 L.Ed.2d 366 (1973) (Court explained: "[T]he defense of entrapment ... was not intended to give the federal judiciary a 'chancellor’s foot' veto over law enforcement practices of which it did not approve.”).